The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is in response to amended claims filed on 4/21/21, in which Claims 1-20 are presented for examination of which Claims 1 and 15 are in independent form.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application (Claim 2) that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim of U.S. Patent No. 9,501,913, 9,858,778, 10,297,139 and 11,017,656 in view of Burnett et al. (Burnett; US 2009/0012372).  Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a control button to wireless communicate and send power in order to manually control power transmission, reducing the use of the power to only the times a user needs to interact with the device and read data.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 21 of prior U.S. Patent No. 11,017,656. This is a statutory double patenting rejection.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 9-11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cregger et al (US 6,384,711) in view of Burnett et al. (Burnett; US 2009/0012372).
Regarding Claim 1, Cregger discloses a programmable security system for protecting merchandise (Abstract, Figs. 1A, 2, 3, 5-7;  vending machine 1303 (Fig. 13; Col. 1, lines 10-11; Col. 8, line 24) comprising: 
a programmable key (100 of Fig 1A) having a memory (EEPROM 502 of Fig 5) for storing a security code (station 302 programs the key 100 with the security code-note key receptacle 304 in Fig. 3, and Col. 2, lines 49-53; Col 3 Lines 49-50) and a power source (504 of Fig 5), wherein the programmable key comprises a housing (104 of Fig 1A) enclosing the memory and the power source (see Fig 5), and
a security device (“electronic lock mechanism” (e.g., housing 201 and electronic circuitry 208)—Abstract, Figs. 2, 6) having a memory (EEPROM 602, Fig. 6) for storing the security code (Col 5 lines 9-10 ID code stored in memory 602);
wherein the programmable key is configured to communicate with the security device (Col 4 Lines 55-60; 802 of Fig 8) and to transfer power from the power source to the security device by supplying electrical current in the security device (Col. 4, lines 12-14: lock mechanism of Fig. 2, e.g. the above-mentioned lock circuitry 208, contains no power supply itself but is completely powered by the power source 504 of the electronic key 100), wherein the security device is configured to be operated using power transferred (Col. 4, lines 12-14) from the programmable key to the security device when the security code stored in the memory of the security device matches the security code stored in the memory of the programmable key (Col. 5, lines 5-10 and step 804 in Fig. 8).
Cregger teaches all the subject matter claimed except for a control button and wirelessly inducing an electrical current in the security device.
In the field of power transmission, Burnett discloses an external sensing unit for providing power to a sensor before reading measured properties.  Burnett discloses a control button for wirelessly inducing power from a power source to a device ([0117], Fig 9 transmitter wand 36 is easy to use and provides inductive power to the sensor 32 with the push of a button).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cregger with Burnett using a control button to wireless communicate and send power in order to manually control power transmission, reducing the use of the power to only the times a user needs to interact with the device and read data.
Regarding Claim 2, Burnett discloses the programmable key comprises means for inducing a magnetic field and the security device comprises means for inducing an electrical current from the magnetic field; and wherein the programmable key is adapted to transfer power from the programmable key to the security device via the magnetic field induced in the programmable key and the electrical current induced in the security device ([0092] a power and/or signal emitter/receiver 16 emits a radiofrequency or electromagnetic waves 17 to power and/or communicate ).
Regarding Claim 3, Cregger discloses a programming station (station: 302 in Fig. 3; 401 in Fig. 4; all of Fig. 7; security code: "data", col. 2, lines 41-43; "ID code(s)", Col. 3, lines 49-52, Col. 4, lines 9-11 and Col. 5, lines 5-10; "coded security information", Col. 8, lines 57-58) configured to generate the security code and having a memory for storing the security code (memory: an inherent component of microcontroller 701, Fig. 7; alternatively, an inherent component of host computer 301, which in combination with programmer 302 in Fig. 3 collectively defines the “programming station”).
Regarding Claim 4, Cregger discloses the programming station is configured to initially communicate the security code to the programmable key to be stored in the memory of the programmable key (key 100: note key body 101, key housing 104 and EEPROM 502, Figs. 1A and 5; security code: station 302 programs the key 100 with the security code-note key receptacle 304 in Fig. 3, and Col. 2, lines 49-53).
Regarding Claim 6, Cregger discloses the security device is configured to communicate with the programmable key to receive the security code from the programmable key (Col 5 Lines 5-15 security device receives code from key and compares with its own code).
Regarding Claim 7, Burnett discloses the programmable key is configured to transfer power inductively to the security device ([0117], Fig 9 transmitter wand 36 is easy to use and provides inductive power to the sensor 32 with the push of a button).
Regarding Claim 9, Cregger discloses the security device does not have an internal power source (Col. 4, lines 12-14: lock mechanism of Fig. 2, e.g. the above-mentioned lock circuitry 208, contains no power supply itself but is completely powered by the power source 504 of the electronic key 100).
Regarding Claim 10, Cregger discloses the power source is a rechargeable battery (Col 2 Lines 8-12 rechargeable battery 504, see Fig 5).
Regarding Claim 11, Cregger discloses a charging station configured to charge the power source of the programmable key (Col. 3, line 7 (power source 504 is “battery”) and Fig. 5 (lower left portion showing power source 504 and associated leads bracketed with adjacent phrase “To Battery Recharger”).
Regarding Claim 13, Burnett discloses the housing comprises a transfer end configured to transfer power to the security device (transmitter coil 78 of Fig 15; [0121]).
Regarding Claim 15, Cregger discloses a method for protecting merchandise (Abstract, Figs. 1A, 2, 3, 5-7;  vending machine 1303 (Fig. 13; Col. 1, lines 10-11; Col. 8, line 24), comprising: 
storing a security code (station 302 programs the key 100 with the security code-note key receptacle 304 in Fig. 3,  Col. 2, Lines 49-53; Col 3 Lines 49-50) in a memory (502) of a programmable key (100); 
storing the security code in a memory of a security device (Col 5 lines 9-10 ID code stored in memory 602 of electronic lock mechanism); 
communicating between the programmable key and the security device (Col. 4, Lines 55-60);
determining whether the security code stored in the memory of the security device matches the security code stored in the memory of the programmable key (Col 5 lines 5-10); 
transferring power from a power source of the programmable key to the security device by transferring an electrical current in the security device (Col 4 Lines 12-14); and 
operating the security device using power transferred from the programmable key to the security device when the security code stored in the memory of the security device matches the security code stored in the memory of the programmable key (Col. 5, lines 5-10; step 804 Fig. 8).
Cregger teaches all the subject matter claimed except for a control button AND wirelessly inducing an electrical current in the security device.
Burnett discloses a control button for wirelessly inducing power from a power source to a device ([0117], Fig 9 transmitter wand 36 is easy to use and provides inductive power to the sensor 32 with the push of a button).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cregger with Burnett using a control button in order to manually control power transmission, reducing the use of the power to only the times a user needs to interact with the device.
Regarding Claim 16, Burnett discloses inducing a magnetic field in the programmable key; and inducing an electrical current in the security device from the magnetic field, wherein the wirelessly transferring comprises wirelessly transferring power from the programmable key to the security device via the magnetic field induced in the programmable key and the electrical current induced in the security device ([0092] electromagnetic waves).
Regarding Claim 17, Cregger discloses generating the security code in a programming station (station: 302 in Fig. 3; 401 in Fig. 4; all of Fig. 7; security code: "data", col. 2, lines 41-43; "ID code(s)", col. 3, lines 49-52, col. 4, lines 9-11 and col. 5, lines 5-10; "coded security information", col. 8, lines 57-58)  and storing the security code in a memory of the programming station (memory: an inherent component of microcontroller 701, Fig. 7; alternatively, an inherent component of host computer 301, which in combination with programmer 302 in Fig. 3 collectively defines the “programming station”).
Regarding Claim 18, Cregger discloses communicating the security code from the memory of the programming station to the memory of a programmable key (key 100: note key body 101, key housing 104 and EEPROM 502, Figs. 1A and 5; security code: station 302 programs the key 100 with the security code-note key receptacle 304 in Fig. 3, and col. 2, lines 49-53).
Regarding Claim 19, Cregger discloses communicating the security code from the memory of the programmable key to the memory of a security device (Col 5 Lines 5-15 security device receives code from key and compares with its own code).
	Burnett teaches wireless communication ([0117]).
Regarding Claim 20, Burnett discloses the transferring comprises transferring power inductively from the programmable key to the security device ([0117]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cregger and Burnett, further in view of Pijnenburg et al. (US 2010/0207575).
Regarding Claim 8, Cregger doesn’t specify the programmable key is configured to communicate data and power with the security device (Col 4 Lines 12-14, 55-60), but doesn’t teach via magnetic induction.
In the same field of endeavor, Pijnenburg discloses a power transfer system which comprises a power transfer device as well as at least one portable device and to a method of controlling the power transfer system specifically in case of a dead battery condition of a battery of the portable device.
Pijnenburg discloses communicate data and power via magnetic induction (([0051] both the data communication link 32 and the power transfer link 31 require electromagnetic (inductive) coupling which is provided by the respective magnetic coils in both devices).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cregger and Burnett with Pijnenburg using magnetic induction in order to ensure optimized charging operation even if a portable device suffers from a completely exhausted or dead battery power source, as suggested by Pijnenburg ([0014]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cregger and Burnett, further in view of Shreve et al. (Shreve; US 2002/0109580).
Regarding Claim 12, Cregger doesn’t specify the charging station is configured to charge the power source of the programmable key inductively.
In the same field of endeavor, Shreve discloses a two-way bi-directional wireless-based access communication system that allows a user to access any one of multiple independent secured domain systems from a single handheld remote keyless entry device, whereupon activation of the remote keyless device by the user, an encoded request signal containing a predetermined access code is generated and transmitted by the remote keyless entry device to one of the multiple secure domain systems.
Shreve discloses charging the power source inductively ([0043] The power source 45 may also be charged by using a known induction coil approach that allows the battery 45 to be charged).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cregger and Burnett with Shreve using inductive charging in order provide the capability to provide convenience in recharging without requiring the user to plus in the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cregger and Burnett, further in view of Pautler (US 2004/0051626).
Regarding Claim 14, Cregger doesn’t disclose the programmable key is configured to communicate data with the security device using optical communication.
In the same field of endeavor, Pautler discloses an apparatus including a control circuit, a communication device coupled to the control circuit and configured to send and receive data.
Pautler discloses communicate data with the security device using optical communication ([0038] camera holder 250 can be further configured to provide a data coupling between the optical transmission device 130 to be stored therein and communication device 120).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cregger and Burnett with Pautler using optical communication in order to provide access to a secured space from a remote location, as suggested by Pautler (Abstract).


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of Claim 21 of prior U.S. Patent No. 11,017,656, as outlined the double patenting rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK S RUSHING/Primary Examiner, Art Unit 2685